       Case: 1:20-mj-04318-JDG Doc #: 1-1 Filed: 08/22/20 1 of 3. PageID #: 2




                                           AFFIDAVIT
1.       I, MELISSA L. FORTUNATO, am a Special Agent with the Federal Bureau of
Investigation (FBI) and have been for over twenty-one (21) years. I am currently assigned to the
FBI’s Cleveland Division working out of the Painesville Resident Agency. During my tenure
with the FBI, I have participated in numerous federal investigations including corruption, civil
rights, complex white collar crime, online threats and drug trafficking investigations. I have used
a variety of investigative techniques, including, but not limited to, wiretaps, interviews of
witnesses, subjects and confidential informants, physical surveillance, reviews of telephone and
financial records, and search warrants of physical premises, electronic devices and social media
accounts, including Facebook. Through my employment with the FBI, I have received
specialized training involving the use of technology in criminal activities.
2.      The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents/law enforcement officers and witnesses.
This affidavit is intended to show merely that there is sufficient probable cause for the requested
warrant and does not set forth all of my knowledge about this matter.
3.      Based on my training and experience and the facts as set forth in this affidavit, there is
probable cause to believe that violations of Title 18, United States Code, Section 875(c)
(Interstate Threatening Communications) have been committed by THOMAS G. BARES
(BARES).
4.      On or about August 18, 2020, a Facebook account with the name “Thomas Steve Austin
Bares” posted one picture and two videos to the timeline. The posting stated “Spotlight on
Gilmour Academy”. The photo was of a handgun sitting on the seat of what appeared to be a
motor vehicle along with a box of Steer Lawman ammunition and a book. The box of
ammunition is opened, and it appears several rounds are missing from the box. Both videos are
of a man speaking directly into the camera. Witnesses have reported to law enforcement the man
in the video is THOMAS G. BARES (BARES). The witnesses were familiar with BARES and
were able to positively identify him. Law enforcement officers and your affiant queried the Ohio
Law Enforcement Gateway (OHLEG) database for the driver’s license image of BARES. It is
your affiant’s belief the OHLEG photo of BARES matched the man in both videos.
5.      The first video has BARES talking about being a teacher who was not paid a salary. He
reports people started to tell him things he did not want to hear about. BARES then states
“Guess what Gilmour Academy. Now all y’all gotta deal with some dangerous” while holding
up a sign that says “dangerous”. In the second video BARES says “I ain’t got no enemies
except the devil. So come the fuck and find me cause next time I’m gonna put somebody down.”
6.      Witnesses have reported BARES was a volunteer at Gilmour Academy for many years.
The school and BARES severed their relationship in approximately 2016. Gilmour Academy is
a private Catholic School located in Gates Mills, Ohio, which is within the Northern District of
Ohio.
      Case: 1:20-mj-04318-JDG Doc #: 1-1 Filed: 08/22/20 2 of 3. PageID #: 3




7.      BARES began posting online, to Facebook and YouTube, talking about Gilmour and
alleging they are covering up child pornography at the school. Gilmour contacted the Gates
Mills Police Department in July 2020 with concerns about the postings. The postings have
continued through the time of this complaint.
8.      On or about August 21, 2020, the Facebook account with the name “Thomas Steve
Austin Bares” posted a long post to the timeline. In the posting it states, “I have no fear of
creating a holy war, if it’s the best thing for the Academy and I hope that you will support me
too. God bless each and every one of you”. This same post contained pictures of Gilmour
Academy Head of School KATHY KENNY’S (KENNY) Facebook profile picture and a former
Director at Gilmour BRIAN HORGAN’s (HORGAN) picture. In addition, the post contained a
screenshot of the Google dictionary definition of a holy war, which said “a war declared or
waged in support of a religious cause.”
9.     On or about August 21, 2020 at approximately 12:30pm, BROTHER ROBERT
LAVELLE (LAVELLE), retired Head Master of Gilmour Academy received a text message
from BARES. The text message read, in part, “Tell Sergeant day, thank you for his service. I
expect to see press releases within 24 hours. Or all hell will break loose. May God forgive me if
I’m wrong, may God bless me if I’m right.” SERGEANT MICHAEL DAY is a police officer
with the Gates Mills Police Department, which is located in Gates Mills, Ohio.
10.      On or about August 21, 2020 at approximately 1:15pm, KENNY received a text message
on her personal cell phone. The text message read in part “ Thank you for your service to the
Gilmour community, announce your retirement, and Brian’s retirement today. You will also get
Sergeant Mike day to do the same thing, otherwise I have a federal judge, who is willing to take
this to the ends of the earth.”
11.     The telephone number that texted KENNY was (440) 897-0508. The Gates Mills Police
Department confirmed with Verizon Wireless that telephone number is subscribed to by BARES.
In addition, the Gates Mills Police Department made a telephone call to that number on
approximately August 20, 2020 and spoke with BARES directly.
        12.     On or about August 21, 2020, a YouTube account listed as “Tom Bares” posted a
16:37 minute long video titled “It is Finished”. The video shows BARES riding a motorcycle
and entering an recreational vehicle (RV) park and campground in Rapid City, South Dakota.
BARES enters an RV at the campground with a key. In the video, BARES says “Speaking of
guns, I got some hidden ones or twos but in the great state of South Dakota we can
constitutionally carry.” BARES then shows a hidden compartment inside the RV which contains
a handgun. BARES says “I put it away, I put that shit away because Officer Mike Day sent the
Meade County Sheriff’s Department to try and drive me away.” BARES takes the gun out of the
compartment and is holding it in the video while he continues speaking. He says “I ain’t gonna
lay down, I ain’t gonna nod because all this shit is for God.” BARES began crying in the video
and says “Ain’t one bone in my body mean. So to my enemies do I calmy say God bless you,
Fuck you but God bless you because I am God’s light. Starts now, starts today. God bless all
y’all mother fuckers.” BARES then begins singing a song praising God.
      Case: 1:20-mj-04318-JDG Doc #: 1-1 Filed: 08/22/20 3 of 3. PageID #: 4




        13.    Based on the above, there is probable cause to believe that BARES committed a
violation of 18 U.S.C. § 875(c) (Interstate Threatening Communications).




                                                            Melissa L. Fortunato
                                                            FBI Special Agent




Sworn to via telephone after submission by reliable
electronic means, Fed. R. Crim. P. 3, 4(d), and 4.1, this 22nd
                                                          ____day of August, 2020.

                                                            _________________________
                                                            Jonathan D. Greenberg
                                                            U.S. Magistrate Judge
